Citation Nr: 1542286	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Although the Veteran did not submit a notice of disagreement with the August 2009 rating decision, new and material evidence - specifically, an October 2009 VA treatment record reflecting that the Veteran reported difficulty hearing conversational speech and was prescribed hearing aids - was received prior to the expiration of the appeal period.  As a result, the Board has re-characterized the issue as a claim for an increased initial disability rating.  See 38 C.F.R. § 3.156(b) (2014).

In August 2015, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Approximately four years have passed since the date of the last audiometric evaluation in the claims file and the Veteran testified in August 2015 that his bilateral hearing loss had worsened.  For these reasons, the AOJ should afford the Veteran another examination and take appropriate steps to obtain any outstanding evidence.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA treatment records.  Note that the last pertinent VA treatment record in the record was generated by the McAllen Outpatient Clinic in March 2012.  If any identified records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Request that the Veteran complete a VA Form 21 4142, Authorization and Consent to Release Information to VA, for the release of records from any private health care provider who has treated him for hearing loss.  The request must specifically include, but is not limited to, records from Valley Ear, Nose, and Throat Specialists generated after March 2009.  If the Veteran provides the requested information, make two attempts to obtain the relevant private treatment records or, if appropriate, make a finding as to why such records cannot be obtained.  38 C.F.R. § 3.159(e) (2014).

3.  After completion of Steps 1 and 2, schedule the Veteran for an examination to determine the current nature and severity of his hearing loss.  The entire electronic claims file should be made available to, and reviewed by, the examiner.  After examining the Veteran, the examiner should report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85 as well as provide an assessment of the functional effects caused by the Veteran's hearing disability in conformity with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




